Title: Abigail Adams 2d to Elizabeth Cranch, 9 July 1784
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



No. 1
On board Ship July 9th. 1784

My Dear Eliza will be one of the first to inquire after the welfare of her friend. Nor shall she be the last unanswered. Thus far we have proceeded on our voyage with as good weather and in as good health as we could expect. We find many things disagreeable and many inconveniencies, which might have been remedied had we have known them. Others that are the necessary attendants of a sea Life which I assure you exceeds my expectations, in the disagreeable. Were I to give you an account of our passengers at this moment, I should not, perhaps do them the justice that they deserve—for I am a little out of humour with some of them. They are sivil—indeed—most of them. Mr. Green—who you had the felicity of seeing at Uncle Smith the morning we met, there, you may possibly recolect the first impression that I received, and I assure you that it has been gradually increasing in the same stile. If you had the same idea of Mr. Anger as I have, you would receive a just idea of this Man. In person, Manners, and disposition, he is the most exact resemblance, that it would be possible to draw. Judge you, how agreeable he is to me. The rest of our shipmates are tolerably agreeable. Dr. Clark has been a counterpoise to them all. To him we are indebted, for every sivility and attention that it is in the power of Man to offer. It seems as if he was providentially sent with us. Had we searched the whole circle of our acquaintance—or indeed the Whole State of Massachusets, this should have been the person that we should have made choice of. We have wanted his assistance in the line of his profession, and have received it, not as confering a favour but as contributing to our happiness. His humanity and benevolence would lead him to aleviate the distresses of every situation and every station of Life.
The first week we were sea sick the greater part of the time, and I assure it exceeds every idea that I had formed. Ester remained sick longer than any of us, but has now quite recovered. Briesler was very sick for a few days. That we were deprived of both their services, Job Feild, supplied the place of both and I think I never knew so good a nurse, as a Man. The gruel that Job made had a relish that no one else could give it. It seemed like being at home almost, to have so many of our own people about us. We have quite recovered any return of this disagreeable complaint.

My friends will I doubt not judge that the new scenes that are presenting to me, will furnish me with many and copious subjects for letters. Let me assure them that, a life on Ship board, has so little variety and so few anecdotes Worth relating that I fear they will all be disappointed, oweing to the expectation they have formed. Observations on the weather and wind with the variation of the compass, and a few of the like remarks, make the importance, and variety, of a sea Life. Tis these little circumstances represented in an interesting manner that render them pleasing. I can only lament that it is not my talent.
Remember me Eliza to all my friends, every one of whom will claim an additional share of my remembrance, to My Grand Mamma in particular if I should not have time to write after my arrival. It is not in my power to particularize every one. To Lucy I shall write as soon as an opportunity presents. My Love to her, to your Brother, respects to your Pappa and Mamma, and believe me your friend

A Adams

